DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments

Harris et al. (US 10335145) teaches at claim 12:

“A surgical instrument, comprising: a drive system;  an end effector comprising an anvil, an elongated channel mechanically coupled to the anvil, a staple cartridge supported by the elongated channel and a cutting member mechanically coupled to the drive system;  an electric motor mechanically coupled to the drive system;  a controller electrically connected to the electric motor;  a first sensor electrically coupled to the controller and configured to sense a first parameter associated with the anvil;  a second sensor electrically coupled to the controller and configured to sense a second parameter associated with the cutting member;  and at least two user-actuated input devices electrically coupled to the controller;  and wherein the controller is configured to implement a first operating mode for the electric motor based on at least one of the first parameter and the second parameter…”



In the context of Shelton IV et al. (US 20170296170) it is the case that a common sensed condition will be RFID-detected cartridge type. 

If modes are selected according to sensed conditions as in Harris et al., then cartridge type sensed in Shelton IV et al. can be such a sensed condition that determines mode type.

Harris further teaches (column 106, lines 54+):
“The operating mode of the motorized surgical instrument described herein may be based on parameters sensed by one or both of sensors 6416, 6418.  In one aspect, the operating mode may be based on tissue parameters of tissue engaged by an end effector, of which the cutting member is a component.  In addition, the operating mode may be further or instead based on a parameter associated with a drive system or other component, such as a cutting member or an articulation member, of the surgical instrument as described herein.”

The articulation member in the present device is clearly the stapling system. Here, Harris states that the operating mode can depend on a parameter of the stapling system. In combination with the teachings of Giordano et al. (US 2011/0295270) and Shelton, IV, et al. (US 2017/0296170) it is clear that the operating mode of the stapling system can be impacted by sensed staple parameters.

Even more, Shelton, IV teaches:
“[0414] Further to the above, the staple cartridges that can be used with a 
stapling assembly can comprise unique identifiers that can assist the 
controller of the stapling assembly in identifying the type of staple cartridge 
that is attached to the stapling assembly.  In at least one instance, the 
staple cartridges have unique RFID tags which can communicate with the 
controller of the stapling assembly, for example.  In certain instances, the 
staple cartridges have bar codes thereon which can be scanned before they are 
used with the stapling assembly, for example.  Once the controller identifies 
the type of staple cartridge attached to the stapling assembly, the controller 
can determine the appropriate length of the staple firing stroke.  In at least 
one instance, information regarding the appropriate firing stroke length for a 
staple cartridge can be stored in a memory device, for example, in 
communication with a microprocessor of the controller.”

Thus it is clear that the operation mode will vary depending on the type of staple cartridge attached to the stapling assembly. More specifically, the operation mode is the appropriate firing stroke length for a particular staple cartridge.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Giordano et al. (US 2011/0295270) in view of Shelton, IV, et al. (US 2017/0296170) and Harris et al. (US 10335145).

The examiner acknowledges that Giodano et al., Shelton, IV, et al. and Harris et al. references are all assigned to Ethicon Endo-Surgery. This is important because it shows the obviousness of combining the references: they describe different aspects of the same type of overall system and have at least one inventor common to all three. However, the present application does not claim any priority except to provisional 62/868,457 dated 06/28/2019. Thus, the above references are presently useable against the instant claims.

See all the figures of Giordano et al. and compare to the instant figures and claims and note that the physical structure of the claimed surgical instrument is like that of Giordano et al.

Further Giordano et al. teaches at para [0187]:
“The instrument 10 may include a number of sensor transponders in the 
end effector 12 for sensing various conditions related to the end effector 12, 
such as sensor transponders for determining the status of the staple cartridge 
34 (or other type of cartridge depending on the type of surgical instrument), 

transponders may be passively powered by inductive signals, as described 
further below, although in other embodiments the transponders could be powered 
by a remote power source, such as a battery in the end effector 12, for 
example.  The sensor transponder(s) could include magnetoresistive, optical, 
electromechanical, RFID, MEMS, motion or pressure sensors, for example.  These 
sensor transponders may be in communication with a control unit 300, which may 
be housed in the handle 6 of the instrument 10, for example, as shown in FIG. 
11.”

Shelton, IV, et al. teaches at para [0414]:
“Further to the above, the staple cartridges that can be used with a 
stapling assembly can comprise unique identifiers that can assist the 
controller of the stapling assembly in identifying the type of staple cartridge 
that is attached to the stapling assembly.  In at least one instance, the 
staple cartridges have unique RFID tags which can communicate with the 
controller of the stapling assembly, for example.”

The combination of the teachings of Giordano and Shelton is obvious because with common inventor Shelton and common ownership it is clear that these patents represent continued development of a common system and the teachings would have been used together.

Taken together the essential concept of the claimed invention is shown in these prior art documents. The examiner maintains that the exact placement of the RFID tag on the staple cartridge, and the exact placement of the RFID reader on surgical tool are a matter of experimentation and design choice. The most important functional point is that the RFID tag is on the staple cartridge and the reader is on the surgical instrument in a position to clearly and easily read the RFID tag on the staple cartridge. In this way, the surgical device can determine the status and type of staples attached thereto and respond accordingly, for example by executing the stapling according to type of staples that are present.

An induction coil (a coil that induces a current in the tag) is how an RFID tag reader typically works. If it is to read a tag on staple cartridge, then clearly the best place for the reader coil to be located is the place that receives the staple cartridge. This is well within the realm of what is conventional. 

The examiner adds that the limitation where “receiver plane is substantially parallel to said tag plane” is well-known and conventional in RFID tag systems for the simple reason of better coupling between tag and reader. Anyone of ordinary skill in the art knows that tag and reader should line up for best communication between them.

Beyond this, the exact placement of the RFID tag and corresponding receiver antenna/receiver coil are a matter of obvious design choice. There are a number of possible 

Regarding the recently added limitation, “wherein said RFID reader is confiqured to communicate with a controller of the surgical instrument in order to alter the operating mode of the surgical instrument” – this is plain from both Shelton and Harris:

Harris teaches (column 106, lines 54+):
“The operating mode of the motorized surgical instrument described herein may be based on parameters sensed by one or both of sensors 6416, 6418.  In one aspect, the operating mode may be based on tissue parameters of tissue engaged by an end effector, of which the cutting member is a component.  In addition, the operating mode may be further or instead based on a parameter associated with a drive system or other component, such as a cutting member or an articulation member, of the surgical instrument as described herein.”

The articulation member in the present device is clearly the stapling system. Here, Harris states that the operating mode can depend on a parameter of the stapling system. In combination with the teachings of Giordano et al. (US 2011/0295270) and Shelton, IV, et al. (US 2017/0296170) it is clear that the operating mode of the stapling system can be impacted by sensed staple parameters.

Shelton, IV teaches:
assist the controller of the stapling assembly in identifying the type of staple cartridge that is attached to the stapling assembly.  In at least one instance, the staple cartridges have unique RFID tags which can communicate with the controller of the stapling assembly, for example.  In certain instances, the staple cartridges have bar codes thereon which can be scanned before they are used with the stapling assembly, for example.  Once the controller identifies the type of staple cartridge attached to the stapling assembly, the controller can determine the appropriate length of the staple firing stroke.  In at least one instance, information regarding the appropriate firing stroke length for a staple cartridge can be stored in a memory device, for example, in communication with a microprocessor of the controller.”

Thus it is clear that the operation mode will vary depending on the type of staple cartridge attached to the stapling assembly. More specifically, the operation mode is the appropriate firing stroke length for a particular staple cartridge.

The motivation to combine is to better use the correct operating mode (firing stroke length) appropriate for the staple cartridge that has been loaded. (Even without this explicit statement of combination by the examiner, it seems these documents may describe different aspects of a single system and so they may already be in a sense combined.)


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392.  The examiner can normally be reached on Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL A HESS/Primary Examiner, Art Unit 2876